Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Me veo obligado a disentir del dictamen mayoritario, porque entiendo que no le corresponde a este Foro alterar las normas aplicables al caso de autos. La Mayoría esta-blece hoy en su opinión una pauta que es distinta de lo que *899dispone de modo claro nuestro ordenamiento jurídico sobre el particular; y no lo hace sobre fundamentos constitucio-nales, por lo que el decreto mayoritario aludido invade el ámbito de la autoridad legislativa. Veamos.
Reiteradamente hemos resuelto que los hechos proba-dos en una causa penal, cuando se trata de un delito grave, constituyen evidencia prima facie de su existencia, admisi-ble en un pleito civil, y que la parte afectada por dicha prueba tiene derecho a alegar su insuficiencia o a contro-vertirla con otra evidencia. En particular, hemos enfati-zado que en la acción civil el juzgador no está irremisible-mente obligado a llegar a la misma conclusión obtenida en el juicio criminal. Maysonet v. Granda, 133 D.P.R. 676 (1993); Morales Garay v. Roldán Coss, 110 D.P.R. 701 (1981); Viuda de Morales v. De Jesús Toro, 107 D.P.R. 826 (1978); Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229 (1976). Se trata de una normativa bien establecida en nuestro or-denamiento jurídico evidenciario. Véanse: E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, págs. 436-440, y R. Emmanuelli Jiménez, Prontuario de Derecho Probatorio Puertorriqueño, República Dominicana, Ed. Corripio, 1994, págs. 449-453. Dicha normativa está anclada en lo dispuesto en la Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV, y sus orígenes se remontan al 1913, cuando resolvimos que en nuestro es-tado de derecho, la acción penal y la civil proveniente de un delito son independientes. Guzmán v. Vidal, 19 D.P.R. 841 (1913).
Ahora, en el caso de autos, la Mayoría decreta, por puro fíat, que la normativa referida es impertinente, que no aplica al caso ante nos, porque supuestamente existe un impedimento colateral por sentencia que precluye que en el caso civil aquí se dilucide un hecho que fue adjudicado en el caso penal. La Mayoría admite que en nuestro orde-namiento jurídico civilista la figura del impedimento cola-teral por sentencia sólo puede invocarse cuando existe *900identidad de personas. No obstante, aunque dicho requisito no está presente en el caso de autos, la mayoría decreta que aún así dicha figura aplica en este caso. De ese modo, altera también el derecho vigente sobre el particular, que se origina en el Art. 1204 del Código Civil, 31 L.P.R.A. see. 3343, y que está contenido en la reiterada doctrina sobre el particular y en varias decisiones nuestras.
Para justificar estas alteraciones sustanciales de las normas vigentes, la mayoría se ampara, por un lado, en una disposición del Código de Seguros. Pero resulta que dicha disposición no sólo no formula el principio concreto aludido por la Mayoría en su opinión, sino que, además, no es realmente pertinente a lo que aquí nos concierne, debido a que la disposición aludida no trata con principios de de-recho probatorio ni con modalidades de la doctrina de cosa juzgada.
La Mayoría también aduce que la nueva pauta que hoy aquí establece es cónsona con las posiciones sobre el particular adoptadas tanto en España como en Estados Unidos. Ello puede que sea así, pero tal dato no explica por qué le corresponde a este Foro revocar doctrinas y jurisprudencia bien establecidas, que además se fundamentan en parte en derecho estatuido, cuando no hay problemas constituciona-les presentes ni lagunas jurídicas o conflictos normativos que justifiquen nuestra intervención para formular el de-recho positivo aplicable al caso.
Reconozco que pueden existir buenas razones en teoría jurídica para proponer cambios en el derecho vigente res-pecto al asunto que aquí nos concierne, como las intimadas en Toro Lugo v. Ortiz Martínez, supra, y en Pol Sella v. Lugo Christian, 107 D.RR. 540 (1978). Pero ello dejaría aun por dilucidar si es a este Tribunal, en vez de la Asam-blea Legislativa de Puerto Rico, a quien le corresponde efectuar los sustanciales cambios en el derecho positivo que aquí nos conciernen.
*901En mi criterio, por tratarse de normas importantes que están bien establecidas en nuestro ordenamiento, y que de-rivan de fuentes estatutarias, que no le corresponde a este Foro alterarlas por puro fíat. Como la Mayoría sigue otro curso de acción, que no estimo autorizado, DISIENTO.